Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
      Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Response to Arguments
		Applicant’s arguments, see Pg. 10, filed 02/26/2021, with respect to the objection to FIG have been fully considered and are persuasive. The replacement drawings resolve the reference character discrepancies. The objection to the drawings has been withdrawn. 
		Applicant’s arguments, see Pg. 10, filed 02/26/2021, with respect to the objection to the specification have been fully considered and are persuasive. The amended specification cures the previously indicated informalities. The objection to the specification has been withdrawn. 
		Applicant’s arguments, see Pg. 10, filed 02/26/2021, with respect to the objection to claim 16 have been fully considered and are persuasive. The amendment to the claim addresses the previously indicated informality.  The objection to claim 16 has been withdrawn. 
		Applicant’s arguments, see Pgs. 10-11, filed 02/26/2021, with respect to the 35 USC 112(b) rejection of claims 8 and 9 have been fully considered and are persuasive. The claims have been amended to delete the term “substantially”, thus removing the previously indefinite language.  The 35 USC 112(b) rejection of claims 8 and 9 has been withdrawn. 
		Applicant’s arguments, see Pg. 11, filed 02/26/2021, with respect to the 35 USC 102(a)(2) rejection of claims 12, 13, and 15 have been fully considered but are moot because the amended claims alter the scope of the claims, thereby necessitating further search and consideration. Upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference which teaches the newly-amended claim limitations.


Claim Objections
3.      Claims 1, 12, and 17 are objected to because of the following informalities:  "intermediate threated member" should be "intermediate threaded member".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

7.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.      Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2016/0243988 A1), hereinafter Peterson, and Hsieh (EP 2773028 A1).

Regarding claim 12, Peterson teaches a vehicle comprising:
an extendable sensor system including an actuator, a first element, a second element, and a first sensor configured to detect one or more waves incident upon the first sensor for use with navigation of the vehicle, wherein:
Peterson teaches ([0028]) that "The exterior rearview mirror assembly includes an imaging sensor or camera module 20… that may be part of or may provide an image output for a vehicle vision system..." Thus, Peterson teaches a first sensor (camera module 20) for use with vehicle navigation. Peterson also teaches ([0034]) that "The extension mechanism may comprise any suitable means for moving the camera between the retracted state… and the extended state. For example, the extension mechanism may comprise a telescoping arm or a rack and pinion extension method or the like..." Thus, Peterson teaches an actuator (extension mechanism). Peterson further teaches a first element which houses the 

    PNG
    media_image1.png
    536
    900
    media_image1.png
    Greyscale

the actuator is configured to move the first sensor between a first spatial position and a second spatial position,
Peterson teaches ([0034]) that “The extension mechanism may comprise any suitable means for moving the camera between the retracted state… and the extended state”. Thus, Peterson teaches moving the sensor between a first spatial position (extended state) and a second spatial position (retracted state) using an actuator (extension mechanism).
the first sensor mechanically coupled to the first element to move concurrently with the first element;
Peterson teaches ([0033]) that "The housing of the camera (and the extension arm) preferably has an outer surface or cowling to minimize aerodynamic drag and wind noise at the mirror assembly, such as when in its retracted state or extended state”. Thus, Peterson teaches that the first sensor is mechanically coupled to the first element (an outer surface or cowling) to move concurrently with the first element (retracting or extending).
the first element is coupled to the second element, the second element configured to at least partially house the first element;
Peterson teaches in FIG. 7 that the extendable arm 22 is coupled to the first element and retracts into the second element within the rearview mirror assembly.

    PNG
    media_image1.png
    536
    900
    media_image1.png
    Greyscale

and a portion of the first element forms a portion of the exterior of the vehicle when the first element is positioned at the second spatial location;
Peterson teaches in FIG. 1-2, which depict a first element forming a portion of the exterior of the vehicle (the extendable camera housing) which is flush with an adjacent exterior portion of the vehicle (rear view mirror assembly) when the first element is positioned at the second spatial location (i.e., when the first element is retracted).

    PNG
    media_image2.png
    534
    912
    media_image2.png
    Greyscale

However, while Peterson does teach an actuator with a threaded member (see FIG. 7), Peterson does not teach outright that the actuator comprises an intermediate threaded member having threads on both its inner and outer surface. Hsieh teaches a linear motor, comprising:
the actuator comprises an intermediate threated member having threads on both its inner surface and outer surface to enable the actuator to move the first sensor along an axis of elongation relative to the intermediate threated member;
Hsieh teaches ([0009]): “The extension rod is linearly movably inserted through the through hole of the top wall into the inside of the stator module, comprising an outer thread threaded onto the inner thread of the rotor body for moving the extension rod linearly upon rotation of the rotor module.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson to incorporate the teachings of Hsieh to provide an actuator which comprises an intermediate threaded member having threads on both its inner surface and outer surface to enable the actuator to move along an axis of elongation relative to the intermediate threaded member. Doing so would combine the known actuator and sensor assembly of Peterson with the linear actuator of Hsieh to provide the predictable results of a sensor assembly comprising a linear actuator for moving the sensor. A threaded linear actuator is advantageous due to its simple design and relative ease of maintenance compared to more complex varieties of actuators.

		Regarding claim 13, Peterson and Hsieh teach the aforementioned limitations of claim 12. Peterson further teaches:
wherein the portion of the first element forming a portion of the exterior of the vehicle is flush with an adjacent exterior portion of the vehicle when the first element is positioned at the second spatial location.
Peterson teaches in FIG. 1-2, which depict a first element forming a portion of the exterior of the vehicle (the extendable camera housing) which is flush with an adjacent exterior portion of the vehicle (rear view mirror assembly) when the first element is positioned at the second spatial location (i.e., when the first element is retracted).

Regarding claim 15, Peterson and Hsieh teach the aforementioned limitations of claim 12. Peterson further teaches:
wherein a drag coefficient of the vehicle is reduced when the first element is positioned at the second spatial location and the drag coefficient of the vehicle is increased when the first element is positioned at the first spatial location.
Peterson teaches ([0033]) that "The housing of the camera (and the extension arm) preferably has an outer surface or cowling to minimize aerodynamic drag and wind noise at the mirror assembly, such as when in its retracted state or extended state”. It is well understood to one of ordinary skill in the art that the drag coefficient of a vehicle will increase should the area of the vehicle increase (as it would in a case where the first element is positioned at the first spatial location - i.e., extended). 

9.      Claims 1, 8, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Hsieh in view of Barthel et al. (US 2015/0360619 A1), hereinafter Barthel.

Regarding claim 1, Peterson teaches a moveable sensor system for a vehicle, comprising:
a first sensor configured to detect one or more propagated waves incident upon the first sensor for use with navigation or autonomous driving of the vehicle;
Peterson teaches ([0028]) that "The exterior rearview mirror assembly includes an imaging sensor or camera module 20… that may be part of or may provide an image output for a vehicle vision system..." It is understood to one of ordinary skill in the art that a camera would detect propagated visible light waves incident upon the camera.
a first element defining a first chamber and mechanically coupled to the first sensor, the first sensor housed at least partially within the first chamber;
Peterson teaches ([0033]) that “The housing of the camera (and the extension arm) preferably has an outer surface or cowling to minimize aerodynamic drag and wind noise at the mirror assembly, such as when in its retracted state or extended state." Thus, Peterson teaches a first element defining a first chamber (outer surface or cowling) mechanically coupled to the first sensor (camera).
and a second element defining a second chamber and mechanically coupled to the first chamber, the second chamber configured to at least partially house the first element;
Peterson teaches in FIG. 7 that the extendable arm 22 is coupled to the first element and retracts into the second element within the rearview mirror assembly.

    PNG
    media_image1.png
    536
    900
    media_image1.png
    Greyscale

an actuator mechanically coupled to at least one of the first element or the second element, the actuator configured to move the first sensor relative to the vehicle,
Peterson teaches ([0034]) that "The extension mechanism may comprise any suitable means for moving the camera between the retracted state… and the extended state. For example, the extension mechanism may comprise a telescoping arm or a rack and pinion extension method or the like..."
wherein the first sensor is configured to detect one or more waves reflected from objects external to the vehicle when the first element is positioned at a first spatial location by the actuator,
Peterson teaches ([0028]) that "The camera module 20 is adjustably mounted at the mirror assembly and is adjustable between a retracted position [a second location] (FIGS. 1, 3, and 5) and an extended position [a first location] (FIGS. 2, 4, 6, and 7) to provide an adjustable and enhanced rearward field of view of the camera..."
However, while Peterson does teach an actuator with a threaded member (see FIG. 7), Peterson does not teach outright that the actuator comprises an intermediate threaded member having threads on both its inner and outer surface. Hsieh teaches a linear motor, comprising:
and wherein the actuator comprises an intermediate threated member having threads on both its inner surface and outer surface to enable the actuator to move the first sensor along an axis of elongation relative to the intermediate threated member.
Hsieh teaches ([0009]): “The extension rod is linearly movably inserted through the through hole of the top wall into the inside of the stator module, comprising an outer thread threaded onto the inner thread of the rotor body for moving the extension rod linearly upon rotation of the rotor module.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson to incorporate the teachings of Hsieh to provide an actuator which comprises an intermediate threaded member having threads on both its inner surface and outer surface to enable the actuator to move along an axis of elongation relative to the intermediate threaded member. Doing so would combine the known actuator and sensor assembly of Peterson with the linear actuator of Hsieh to provide the predictable results of a sensor assembly comprising a linear actuator for moving the sensor. A threaded linear actuator is advantageous due to its simple design and relative ease of maintenance compared to more complex varieties of actuators.
However, neither Peterson nor Hsieh teach the following aspects of the claim, which are instead taught by Barthel, who teaches a camera unit installed within a vehicle exterior which can move between an open position and a closed position. Barthel teaches:
and the first sensor is further configured to be constrained from detecting waves reflected from objects external to the vehicle when the first element is positioned at a second spatial location by the actuator, the second spatial location differing from the first spatial location.
Barthel teaches ([0060]) that "The protective lid 6 is provided in order to protect the camera unit 8 from contaminants, at least in a retracted standby position. The through-hole 7, through which the camera unit 8 passes out of the carrier house 5 when it moves to the active position (see FIG. 2, for example), is closed with the aid of the protective lid 6 (see FIG. 3, 13, or 15, for example), wherein the camera unit 8 is then located in a retracted position." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson and Hsieh to incorporate the teachings of Barthel to provide a moveable sensor system for a vehicle wherein the first sensor is configured to be constrained from detecting waves reflected from objects external to the vehicle when the first element is positioned at a second spatial location. While Barthel does not teach this explicitly, it would be obvious to one of ordinary skill in the art that a camera's ability to detect waves reflected from objects external to the vehicle is constrained when covered by a protective lid. Doing so would protect the sensor unit from external effects, such as dirt, shocks, or impacts, as recognized by Barthel ([0008]).

Regarding claim 8, Peterson, Hsieh and Barthel teach the aforementioned limitations of claim 1, further comprising the following limitations taught by Peterson:
wherein the first element comprises a carrier floor and an applique,
Peterson teaches in FIG. 1-2 a first element (camera housing) comprising a carrier floor (back side of camera housing) and an applique (external-facing side of housing designed to be flush with mirror assembly).

    PNG
    media_image3.png
    571
    975
    media_image3.png
    Greyscale

wherein the first sensor is spatially disposed substantially between the carrier floor and the applique.
Peterson teaches in FIG. 1-2 a first sensor (camera) spatially disposed substantially between the carrier floor (back side of camera housing) and the applique (external-facing side of housing designed to be flush with mirror assembly).

Regarding claim 11, Peterson, Hsieh, and Barthel teach the aforementioned limitations of claim 1, further comprising the following limitations taught by Peterson:
wherein the first sensor includes at least one of a Light Detection and Ranging (LIDAR), imaging camera, sonic transducer, or a radar array.
Peterson teaches ([0028]) that "The exterior rearview mirror assembly includes an imaging sensor or camera module 20… that may be part of or may provide an image output for a vehicle vision system..."
Regarding claim 17, Peterson teaches a moveable sensor system for a vehicle, comprising:
A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a vehicle, cause the one or more processors to:
Peterson teaches ([0032]) that "The camera movement may be accomplished manually, or may be powered by a motor and drive mechanism."
cause an actuator of an extendable sensor system to move a first element between a first spatial location and a second spatial location,
Peterson teaches ([0028]) that "The camera module 20 [enclosed within a first element] is adjustably mounted at the mirror assembly and is adjustable between a retracted position [a second location] (FIGS. 1, 3, and 5) and an extended position [a first location] (FIGS. 2, 4, 6, and 7) to provide an adjustable and enhanced rearward field of view of the camera..."
wherein the first spatial location is different from the second spatial location and a first sensor is mechanically coupled to the first element,
Peterson teaches ([0028]) that "The camera module 20 [enclosed within a first element] is adjustably mounted at the mirror assembly and is adjustable between a retracted position [a second location] (FIGS. 1, 3, and 5) and an extended position [a first location] (FIGS. 2, 4, 6, and 7) to provide an adjustable and enhanced rearward field of view of the camera..."
wherein the first element is mechanically coupled to a second element, the second element configured to at least partially house the first element;
Peterson teaches in FIG. 7 that the extendable arm 22 is mechanically coupled to the first element and retracts into the second element within the rearview mirror assembly.

    PNG
    media_image1.png
    536
    900
    media_image1.png
    Greyscale

and wherein the first sensor is configured to detect one or more waves reflected from objects external to the vehicle when the first element is positioned at a first spatial location by the actuator,
Peterson teaches ([0028]) that "The camera module 20 is adjustably mounted at the mirror assembly and is adjustable between a retracted position [a second location] (FIGS. 1, 3, and 5) and an extended position [a first location] (FIGS. 2, 4, 6, and 7) to provide an adjustable and enhanced rearward field of view of the camera..."
However, while Peterson does teach an actuator with a threaded member (see FIG. 7), Peterson does not teach outright that the actuator comprises an intermediate threaded member having threads on both its inner and outer surface. Hsieh teaches a linear motor, comprising:
wherein the actuator comprises an intermediate threated member having threads on both its inner surface and outer surface to enable the actuator to move the first sensor along an axis of elongation relative to the intermediate threated member;
Hsieh teaches ([0009]): “The extension rod is linearly movably inserted through the through hole of the top wall into the inside of the stator module, comprising an outer thread threaded onto the inner thread of the rotor body for moving the extension rod linearly upon rotation of the rotor module.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson to incorporate the teachings of Hsieh to provide an actuator which comprises an intermediate threaded member having threads on both its inner surface and outer surface to enable the actuator to move along an axis of elongation relative to the intermediate threaded member. Doing so would combine the known actuator and sensor assembly of Peterson with the linear actuator of Hsieh to provide the predictable results of a sensor assembly comprising a linear actuator for moving the sensor. A threaded linear actuator is advantageous due to its simple design and relative ease of maintenance compared to more complex varieties of actuators.
However, neither Peterson nor Hsieh teach the following aspects of the claim, which are instead taught by Barthel, who teaches a camera unit installed within a vehicle exterior which can move between an open position and a closed position. Barthel teaches:
and the first sensor is further configured to be constrained from detecting waves reflected from objects external to the vehicle when the first element is positioned at a second spatial location by the actuator.
Barthel teaches ([0060]) that "The protective lid 6 is provided in order to protect the camera unit 8 from contaminants, at least in a retracted standby position. The through-hole 7, through which the camera unit 8 passes out of the carrier house 5 when it moves to the active position (see FIG. 2, for example), is closed with the aid of the protective lid 6 (see FIG. 3, 13, or 15, for example), wherein the camera unit 8 is then located in a retracted position."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson and Hsieh to incorporate the teachings of Barthel to provide a moveable sensor system for a vehicle wherein the first sensor is configured to be constrained from detecting waves reflected from objects external to the vehicle when the first element is positioned at a second spatial location. While Barthel does not teach this explicitly, it would be obvious to one of ordinary skill in the art that a camera's ability to detect waves reflected from objects external to the vehicle is constrained when covered by a protective lid. Doing so would protect the sensor unit from external effects, such as dirt, shocks, or impacts, as recognized by Barthel ([0008]).

10.      Claims 2-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Hsieh, and Barthel in view of Murtuza (US 5,101,927).

Regarding claim 2, Peterson, Hsieh and Barthel teach the aforementioned limitations of claim 1, further comprising the following limitations taught by Murtuza, who teaches an automatic brake actuation system including a controllably extendable elongate detector. Murtuza teaches:
a dampener configured to non-destructively retract the first sensor from the first spatial location upon incidence of an external force applied to the system from outside of the vehicle.
Murtuza teaches (Col. 2 lines 11-14) that "Another object of the present invention is to provide an improved automated brake actuation system wherein the extendable detector is retracted upon impacting an object". Thus, Murtuza teaches non-destructively retracting the sensor from a first spatial location. Murtuza further teaches (Col. 2 lines 54-68) that "The support member has connected thereto an extending fluid port that communicates with the extending portion of the feeler cylinder and also has connected thereto a retracting fluid port that communicates with the retracting portion... The feeler may be retracted by venting fluid from the extending portion of the feeler cylinder through the extending port and forcing fluid through the retracting port into the retracting portion of the feeler cylinder, exerting a force on the piston plate and longitudinally retracting the feeler into the feeler cylinder."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Hsieh, and Barthel to incorporate the teachings of Murtuza to provide a moveable sensor system for a vehicle comprising a damper configured to non-destructively retract the first sensor from the first spatial location upon incidence of an external force. All the claimed elements were known in the prior art and one skilled in the art could have combined the non-destructive retractive dampener of Murtuza with the movable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of a dampener designed to non-destructively retract the movable sensor in response to an external force to the moveable sensor system.

Regarding claim 3, Peterson, Hsieh, Barthel, and Murtuza teach the aforementioned limitations of claim 2, further comprising the following limitations taught by Murtuza:
wherein the dampener includes a compressible fluid that, upon incidence of the external force, compresses the fluid to dampen the retraction of the first element.
Murtuza teaches (Col. 11 lines 24-29) that "It may alternatively include well-known fluid controls to act as extending means, or devices, and retracting means, or devices, for supplying fluid under pressure, for example, to the feeler cylinder 33, to the feeler tube 102, or to the parallel-bar expanding feeler cylinder 114." It is understood to one of ordinary skill in the art that pressurizing a fluid would also serve to compress said fluid. Murtuza further teaches (Col. 2 lines 54-68) that "The support member has connected thereto an extending fluid port that communicates with the extending portion of the feeler cylinder and also has connected thereto a retracting fluid port that communicates with the retracting portion... The feeler may be retracted by venting fluid from the extending portion of the feeler cylinder through the extending port and forcing fluid through the retracting port into the retracting portion of the feeler cylinder, exerting a force on the piston plate and longitudinally retracting the feeler into the feeler cylinder." Thus, upon incidence of an external force, the compressed fluid dampens the retraction of the first element.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Hsieh, and Barthel to incorporate the teachings of Murtuza to provide a moveable sensor system for a vehicle comprising a dampener configured to compress a compressible fluid to dampen retraction upon incidence of an external force. The pressurized fluid system of Murtuza allows the feelers to extend, providing a degree of dampening against retraction of the first element. All the claimed elements were known in the prior art and one skilled in the art could have combined the dampener of Murtuza with the movable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of using a compressible fluid to dampen retraction of the first element.

Regarding claim 4, Peterson, Hsieh, Barthel, and Murtuza teach the aforementioned limitations of claim 3, further comprising the following limitations taught by Murtuza:
wherein the dampener and the actuator are a unitary component.
Murtuza teaches the unitary nature of the dampener and actuator in FIG. 2-3, where the feelers (dampener) are a unitary component of the actuator (fluid-based actuation).

    PNG
    media_image4.png
    496
    934
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Hsieh, and Barthel to incorporate the teachings of Murtuza to provide a moveable sensor system for a vehicle wherein the dampener and actuator are a unitary component. All the claimed elements were known in the prior art and one skilled in the art could have combined the unitary dampener and actuator of Murtuza with the movable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of using a compressible fluid to dampen retraction of the first element.

Regarding claim 5, Peterson, Hsieh, Barthel, and Murtuza teach the aforementioned limitations of claim 3, further comprising the following limitations taught by Murtuza:
wherein the dampener and the actuator are mechanically coupled to respective ones of the first element and the second element.
Murtuza teaches in FIG. 2-3 that the dampener and actuator are mechanically coupled to the first element and second element.

    PNG
    media_image5.png
    496
    934
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Hsieh, and Barthel to incorporate the teachings of Murtuza to provide a moveable sensor system for a vehicle wherein the dampener and actuator are a unitary component. All the claimed elements were known in the prior art and one skilled in the art could have combined the dampener and actuator mechanically coupled to the first or second element of Murtuza with the moveable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of using a compressible fluid to dampen retraction of the first element.

Regarding claim 18, Peterson, Hsieh, and Barthel teach the aforementioned limitations of claim 17, further comprising the following limitations taught by Murtuza, who teaches an automatic brake actuation system including a controllably extendable elongate detector. Murtuza teaches:
receive an indication that impact is imminent between the vehicle and a pedestrian;
Murtuza teaches (Col. 2 lines 29-39) that "The feeler has a longitudinal axis and is slidably extendable, by specific amounts, from the support member along that axis to detect an object being approached by the vehicle when at predetermined distances therefrom. A compression sensor is included to sense a contact between the elongate detector and the object. Provision is also made to sense vehicle speed, vehicle-object closing speed, and detector position and to extend and retract the detector and actuate the vehicle braking system as functions thereof." Thus, Murtuza teaches an indication that impact is imminent between the vehicle and an object. It is understood to one of ordinary skill in the art that objects of interest in a vehicle collision scenario would obviously include pedestrians/people.
and in response to the receiving the indication that the impact is imminent with the pedestrian, cause the actuator of the extendable sensor system to move the first element from the first spatial location at a first speed.
Murtuza teaches (Col. 2 lines 29-39) that "The feeler has a longitudinal axis and is slidably extendable, by specific amounts, from the support member along that axis to detect an object being approached by the vehicle when at predetermined distances therefrom. A compression sensor is included to sense a contact between the elongate detector and the object. Provision is also made to sense vehicle speed, vehicle-object closing speed, and detector position and to extend and retract the detector and actuate the vehicle braking system as functions thereof." Thus, Murtuza teaches the moving of the first element from the first spatial location. When impact is imminent, the detector is retracted and the vehicle braking system is actuated, thus an indication that impact is imminent is taught. In order to move the first element with the actuator, at least one speed is inherently required, as would be recognized by one of ordinary skill in the art. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Hsieh, and Barthel to incorporate the teachings of Murtuza to provide a moveable sensor system capable of determining whether or not an impact is imminent and causing the actuator to move the first element from the first location at a first speed. All the claimed elements were known in the prior art and one skilled in the art could have combined the collision detection and actuator response of Murtuza with the moveable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of causing the actuator to move the first element from the first location at a first speed, thereby reducing risk of damage to the extendable sensor system.

11.      Claims 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Hsieh, Barthel, and Murtuza in view of Hulse et al. (US 5,743,635), hereinafter Hulse.

Regarding claim 6, Peterson, Hsieh, Barthel, and Murtuza teach the aforementioned limitations of claim 3, further comprising the following limitations taught by Hulse, who teaches a pneumatically telescoping mast. Hulse teaches:
further comprising a release valve to release the compressible fluid if an internal pressure of the compressible fluid meets a threshold.
Hulse teaches (Col. 4 lines 57-64) that "Compressor 33 is mounted to base 16 via the bracket 34. Air from compressor 33 is supplied to an up/down solenoid valve 35 through a polyethylene air supply tube 36 and is controlled by check valve 37 and the pressure release valve 38. Solenoid valve 35 controls the extension and retraction of mast 10 through a polyurethane supply tube 42 with air pressure controlled by a metering valve 43 on solenoid valve 35."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Hsieh, Barthel, and Murtuza to incorporate the teachings of Hulse to provide a moveable sensor system for a vehicle wherein a release valve is used to release the compressible fluid an internal pressure of the compressible fluid meets a threshold. All the claimed elements were known in the prior art and one skilled in the art could have combined the pressure release valve of Hulse with the compressible fluid of Murtuza with no change in their respective functions, and the combination would have yielded the predictable result of releasing excess pressure in the moveable sensor system by using a pressure release valve.

Regarding claim 7, Peterson, Hsieh, Barthel, and Murtuza teach the aforementioned limitations of claim 3, further comprising the following limitations taught by Hulse, who teaches a pneumatically telescoping mast. Hulse teaches:
further comprising a compressor to compress the compressible fluid to move the first sensor towards the first spatial location.
Hulse teaches (Col. 4 lines 57-64) that "Compressor 33 is mounted to base 16 via the bracket 34. Air from compressor 33 is supplied to an up/down solenoid valve 35 through a polyethylene air supply tube 36 and is controlled by check valve 37 and the pressure release valve 38. Solenoid valve 35 controls the extension and retraction of mast 10 through a polyurethane supply tube 42 with air pressure controlled by a metering valve 43 on solenoid valve 35."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Hsieh, Barthel, and Murtuza to incorporate the teachings of Hulse to provide a moveable sensor system for a vehicle wherein a compressor is used to compress the compressible fluid.  All the claimed elements were known in the prior art and one skilled in the art could have combined the compressor of Hulse with the compressible fluid of Murtuza with no change in their respective functions, and the combination would have yielded the predictable result of compressing the compressible fluid of the moveable sensor system using a compressor.

12.      Claims 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Hsieh, and Barthel in view of Hulse.

Regarding claim 9, Peterson, Hsieh, and Barthel teach the aforementioned limitations of claim 1, further comprising the following limitations taught by Hulse, who teaches a pneumatically telescoping mast. Hulse teaches:
wherein the actuator is configured to move the first element in a direction substantially oblique to an exterior surface of the vehicle.
Hulse teaches (Col. 4 lines 32-38) that "In accordance with the present invention, the mast is capable of being placed at a tilt angle between 0° and 90° where, for the purpose of this description, 0° is defined as being parallel with the vehicle roof 11 and generally horizontal, as at position A, while 90° is perpendicular to the vehicle roof 11 and in a generally vertical position, in accordance with position B."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Hsieh, and Barthel to incorporate the teachings of Hulse to provide a moveable sensor system for a vehicle wherein the actuator is configured to move the first element in a direction substantially oblique to an exterior surface of the vehicle.  All the claimed elements were known in the prior art and one skilled in the art could have combined the tilt angle adjustment of Hulse with the moveable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of moving the first element in a direction substantially oblique to an exterior surface of the vehicle.

Regarding claim 10, Peterson, Hsieh, and Barthel teach the aforementioned limitations of claim 1, further comprising the following limitations taught by Hulse, who teaches a pneumatically telescoping mast. Hulse teaches:
a second sensor, the second sensor operable to detect whether the first element is positioned at the first spatial location.
Hulse teaches (Col. 5 lines 27-31) that "Limit switches 58 and 59 are located at the horizontal and vertical positions of mast 10 adjacent linkage 55 within enclosure 25. As is well known in the art, such limit switches stop mast 10 at opposite extreme positions, i.e. horizontal position A and vertical position B."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Hsieh, and Barthel to incorporate the teachings of Hulse to provide a moveable sensor system for a vehicle wherein a second sensor is employed to detect whether the first element is positioned at the first spatial location.  All the claimed elements were known in the prior art and one skilled in the art could have combined the limit switches of Hulse with the moveable sensor system of Peterson with no change in their respective functions, and the combination would have yielded the predictable result of determining whether or not the first element is positioned at the first spatial location.

Regarding claim 20, Peterson, Hsieh, and Barthel teach the aforementioned limitations of claim 17, further comprising the following limitations taught by Hulse, who teaches a pneumatically telescoping mast. Hulse teaches:
wherein the actuator includes a fluid compressor and the medium includes instructions that cause the one or more processors to cause the compressor to compress fluid to move the first sensor.
Hulse teaches (Col. 4 lines 57-64) that "Compressor 33 is mounted to base 16 via the bracket 34. Air from compressor 33 is supplied to an up/down solenoid valve 35 through a polyethylene air supply tube 36 and is controlled by check valve 37 and the pressure release valve 38. Solenoid valve 35 controls the extension and retraction of mast 10 through a polyurethane supply tube 42 with air pressure controlled by a metering valve 43 on solenoid valve 35."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson, Hsieh, and Barthel to incorporate the teachings of Hulse to provide a moveable sensor system for a vehicle wherein a compressor is used to compress the compressible fluid.  All the claimed elements were known in the prior art and one skilled in the art could have combined the compressor of Hulse with the moveable sensor system of Peterson and Hsieh with no change in their respective functions, and the combination would have yielded the predictable result of compressing the compressible fluid of the moveable sensor system using a compressor.

13.      Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Hsieh in view of Official Notice (In re Rose, 105 USPQ 237 (CCPA 1955)).
Regarding claim 14, Peterson and Hsieh teach the aforementioned limitations of claim 13. Peterson further teaches: 
wherein the portion of the first element forming a portion of the exterior of the vehicle that is flush with an adjacent exterior portion of the vehicle 
Peterson teaches (FIG. 1-2) that the first element 20 forms a portion of the exterior of the vehicle (the rear view mirror assembly) that is flush with the adjacent exterior portion of the vehicle, as best shown in FIG. 1. "

    PNG
    media_image3.png
    571
    975
    media_image3.png
    Greyscale

However, Peterson does not teach the following limitation:
is a portion of a hood of the vehicle
Peterson discloses the claimed invention except that the portion of the exterior of the vehicle is a portion of the hood of the vehicle. It would have been obvious matter of design choice to install the extendable sensor system in the hood of a vehicle, since such a modification would have involved a mere change in location of the component. A change in location is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

14.      Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Hsieh in view of Leinhard (Engines of our Ingenuity No. 1520: Automobile Drag Coefficients).

Regarding claim 16, Peterson and Hsieh teach the aforementioned limitations of claim 15, further comprising the following limitations taught by Leinhard, who teaches a brief history of automobile drag coefficients. Leinhard teaches:
wherein the drag coefficient is measured correlating to airflow incident from a direction indicated by the front of the vehicle.
Leinhard teaches (Pg. 1) that "The usual measure of aerodynamic efficiency is the drag coefficient, CD. It compares the drag force, at any speed, with the force it'd take to stop all the air in front of the car."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson and Hsieh to incorporate the teachings of Leinhard to provide a drag coefficient measured correlating to airflow incident from a direction indicated by the front of the vehicle. Doing so would serve to identify drag-inducing design aspects, as recognized by Leinhard (Pg. 2).

15.      Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Hsieh, Barthel, and Murtuza in view of Official Notice (In re Rose, 105 USPQ 237 (CCPA 1955)).

Regarding claim 19, Peterson, Hsieh, Barthel, and Murtuza teach the aforementioned limitations of claim 18, further comprising the following limitation:
wherein the first speed is greater than a second speed, the second speed corresponding to a speed at which the one or more processors cause the actuator of the extendable sensor system to move the first element from the first spatial location when an indication that an impact is imminent is not received.
Peterson, Hsieh, Barthel, and Murtuza disclose the claimed invention except for both a first speed and a second speed, wherein the first speed is greater than the second speed, the second speed used in a case where an impact is not imminent. It would have been obvious matter of design choice to adjust the speed of actuation, since such a modification would have involved a mere change in speed of the component. A change in speed is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Durham (US 4,684,164) teaches a retractable radar detector housing installed in an interior panel of a vehicle. Larsen et al. (US 6,942,261 B2) teaches a linear actuator with internal dampening achieved through the use of a compressible or incompressible fluid. Flinn (US 2017/0129720 A1) teaches a telescoping loading dock bumper wherein one or more sensors may be used to determine the position of the telescoping bumper or to detect when a vehicle (i.e., an outside force) has impacted the bumper. Llamazares Domper (US 10,579,882 B1) teaches a retractable sensor module for a vehicle wherein the sensor module is movable using an electric motor and a threaded rod.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669